               Case 3:17-cv-01104-VLB Document 70-22 Filed 04/01/19 Page 1 of 3



UNIVERSITY OF CALIFORNIA, BERKELEY

BERKELEY • DAVIS • IRVINE • LOS ANGELES • MERCED • RIVERSIDE • SAN DIEGO • SAN FRANCISCO       BARA • SANTA CRUZ




DEAN OF ARTS AND HUMANITIES
101 DURANT HALL
UC BERKELEY
BERKELEY, CA 94720-2920
(510)642-5396



  CONFIDENTIAL

  December 15, 2015

 Prof. Noel Valis
 Chair, Tenure Review Committee
 Department of Spanish and Portuguese
 Yale University
 New Haven, CT 06520

  Dear Professor Valis:

 Thank you for asking me to comment on the dossier of Susan Byrne regarding her• candidacy for
 promotion at Yale. I apologize for sending this evaluation at the very moment of your deadline for
 response, but the semester has turned out to be a very busy one and I simply did not have the time to
 give the materials the attention they deserved until much later than I had expected. I do nonetheless
 hope that these comments will still be of use to you and your colleagues.

 Susan Byrne has produced a very substantial body of work, largely concentrating on the Spanish Golden
 Age, though with forays into comparative subjects where appropriate (e.g. in her book on Ficino in
 Spain and in her study of history and the law in Cervantes, as well as in a number of her articles that
 deal with related subjects). The work is consistent and coherent, which is to say that it pursues a set of
 subjects through lenses that are conceptually well-defined and that lend to the writing the sense that it
 represents a set of scholarly commitments and is not simply driven by ad hoc interests. There is also
 significant continuity between the first and third books, insofar as the Renaissance neo-Platonist
 Marsilio Ficino plays a significant role in both. Byrne clearly knows a great deal about the subjects she
 treats, something which I find evidenced in everything of herds that I have read. (I will return to the
 question of scholarship below.)

 In judging this work as a body, and as a body that is one of the most important elements in a promotion
 case, one of the first things to be said is that it is quite ample. Byrne is a very productive scholar. She
 has produced three books, two of which have been published by Toronto, which has a very good
 reputation in the field, together one, in Spanish, that was published by a specialist press. Her other
 published work is also considerable, and while it sometimes dovetails with the material presented in the
 books (as is only to be expected) it also has a certain independence; none of the essays seems
 fragmentary, and while their range and arguments are necessarily more limited than the books, they are
 intact pieces.




    Confidential-- Attorneys' Eyes Only                                                    BYRNE003618
           Case 3:17-cv-01104-VLB Document 70-22 Filed 04/01/19 Page 2 of 3



The trajectory of the work is most notably marked by the difference between the first book (El Corpus
Hermeticum en tres poetas espaftoles, 2007) and the second (Law and History in Cervantes' Don
Quixote, 2012). The first had its origins in her doctoral dissertation, as first books often do. However,
some first books demonstrate more of a leap beyond dissertation work than this one does. One of its
strengths lies in the fact that it situates its material historically while also appreciating the importance of
these three poets (Aldana, Fray Luis de Leon, and San Juan de la Cruz) for the history of Spanish poetry
well into the 20th century. Yet, the interpretive power and insights demonstrated in this book are
somewhat limited. The work strikes me as the effort of someone who was still discovering her own
critical voice. This is not surprising in a work that originated in a dissertation.

I find the second book—on law and history in Cervantes—to be quite different, and remarkably more
successful. While there are reasons to quibble with some of Byrne's arguments, these points are the
basis of productive scholarly debate. I find the fundamental argument of the book persuasive and well
presented. Byrne successfully demonstrates the convergence between law and history in the century
preceding the publication of Cervantes' Don Quixote, and successfully demonstrates how that
convergence had a bearing on some of the most important questions Cervantes was raising (e.g. the
nature of justice, or the relationship between truth and fiction). At the same time, I think there are some
false assumptions at work in the book that cloud an otherwise successful project. One is the notion that
law developed out of usage and custom and derived (in her words) from "the history of similar acts and
decisions rendered on them." This makes the law seem far more like history than is the case.
Specifically, it leaves out the normative and political functions of the law, and misses the fact that the
accumulation of incidents, practices, and decisions is not in itself able to produce the kind of authority
that the law has. The second is the notion that the intersection of law and history leads in Cervantes the
origins of the realist novel. This misses the fact that Cervantes' novel stands at the origin of two
traditions, one realist and the other self-conscious (some might say modernist). Questions of the law and
of history in Cervantes are invariably presented through a multifaceted lens, and one of those facets lets
us see things in an ironic, and sometimes self-conscious, way. These and similar issues notwithstanding,
think this is a very worthwhile book and one that will provoke healthy scholarly engagement.

The third book, Ficino in Spain, represents a different kind of evolution beyond the dissertation-based
work. It is a far deeper and more expert scholarly effort, demonstrating some very broad and detailed
archival investigations of the role of the most important Renaissance neo-Platonist in Spain. As such it
also gives us a picture of the sometimes controversial role that Plato and a number of post-Platonic
thinkers played in early modern Spain. It contains quite a bit of valuable information that other scholars
will undoubtedly incorporate into their work. And yet, for a number of reasons, the book falls short of
what it might have been. It is in one sense an example of "reception study," but it never fully tracks the
shifting ideas and importance of Ficino's neo-Platonism or its role in mediating between Plato's
dialogues and the most pressing concerns at work in early modern Spain. A good bit of the research
presented is only partially digested, so that while it is cogently laid out we are often left wondering
about the importance and impact of Ficino's ideas. I suspect that this is because, as kind of reception
study, there is inevitably some level of indirectness in the contact with the original materials; yet too
often the author misses the change to mitigate that particular liability. While the book clearly surpasses
the scholarship of the dissertation-based book, in my view it lacks the interpretive insight that the
Cervantes book demonstrates.

Byrne has also sent a very cogent statement on teaching and has established herself as an active and
productive contributor to the profession, going beyond activities relevant to the Spanish Golden Age to
include valuable contributions to the field of Renaissance Studies more broadly. Her Yale colleagues




 Confidential-- Attorneys' Eyes Only                                                         BYRNE003619
             Case 3:17-cv-01104-VLB Document 70-22 Filed 04/01/19 Page 3 of 3



are of course in the best position to evaluate the teaching; I can certainly say that the service to the
profession is quite commendable.

With apologies again for sending you this so close to your deadline, I do hope that these comments will
be of use in your decision-making process.

Sincerely,




Anthony J. Cascardi
Dean of Arts and Humanities
Ancker Professor of Spanish, Comparative Literature, and Rhetoric




 Confidential-- Attorneys' Eyes Only                                                        BYRNE003620
